DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/14/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 8, Fig. 9, Fig. 11, Fig. 20 and associated specification disclosure especially PGPUB paragraph [0071-0077], [0124] and [0149].
The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20070239549
20071011
LaFauci; Michael ; et al.

US-5432864
19950711
Lu; Daozheng

US-8500009
20130806
Clapsaddle; Daniel J.

US-9406067
20160802
Robinson; Timothy L.

US-9576194
20170221
Bowers; Nicholas Ryan

US-20140339296 A1
11-2014
McAdams; John B.
G06F16/9554
US-20160275518 A1
09-2016
Bowles; Mark Vincent
G06V40/1365
US-20090283582
20091119
Doan; Luc

US-9697650
20170704
Nakfoor; Brett A.

US-10242283
20190326
Jain; Chintan

US-5420924
19950530
Berson; William

US-6679425
20040120
Sheppard; Clinton S.

US-7983452
20110719
Chaney, et al.

US-8517254
20130827
Cipriano; Joseph J.

US-9965751 B1
05-2018
Lattman; Matthew
H04N1/2034
US-20090167492
20090702
Madafferi; Mario ; et al.

US-6523741
20030225
DiMaria; Peter C.

US-6801907
20041005
Zagami; Anthony

US-9563898
20170207
McMahan; Patricia

US-10455113 B1
10-2019
Fielding; Alex
B41J2/2107
US-20090157515
20090618
Lafauci; Michael

US-20140291400 A1
10-2014
Olmstead; Bryan L.
G07G1/0045


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1, 3-4 and 6-22 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482